Title: [Diary entry: 13 June 1786]
From: Washington, George
To: 

Tuesday 13th. Mercury at 68 in the Morning 75 at Noon and 73 at Night. Rid to the River, Muddy hole & Dogue run Plantations. At the first found the plows in the Eastermost cut of drilled Corn; where they had begun yesterday morning and were going over it the 2d. time. The hoes, which had got into it yesterday about 2 Oclock (after having finished replanting Corn) were following in the same cut. The plows would get through it about Noon, and the hoes nearly, if not quite, by night. Found the Flax just beginning to blossum at this place where it was rankest. At Muddy hole the plows had, this morning, finished breaking up and were beginning to cross plow in the cut next the drilled Corn. At Dogue run the people would but just finish replanting corn by Night and would begin to weed with the hoes the drill Corn on the East side of the field where the Potatoes were planted. Finished cutting the Meadow (into which 5 mowers went yesterday) 3 or 4 Oclock. Stopped the water of Dogue run at the Tumbling dam to day and turned it into the race. On my return home found Judge Harrison of Maryland and Mr. Rawlins both here—the last of whom went away after dinner. 